            Case 2:20-cv-00497-WBS-DB Document 19 Filed 07/27/21 Page 1 of 3


     ADANTE POINTER, ESQ., SBN 236229
1    PATRICK BUELNA, ESQ., SBN 317043
     POINTER & BUELNA, LLP
2
     LAWYERS FOR THE PEOPLE
3    Well Fargo Center
     1901 Harrison St., Suite 1140,
4    Oakland, CA 94612
     Tel: 707-805-7805
5    Email: APointer@LawyersFTP.com
     Email: PBuelna@LawyersFTP.com
6
     Attorneys for Plaintiff
7

8
                                 UNITED STATES DISTRICT COURT
9
                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   BRANDY WOOD, an individual,                     )    Case No.: 2:20-cv-00497-WBS-DB
                                                     )
12                                                   )
                    Plaintiff,                       )    STIPULATION AND ORDER TO
13                                                   )    MODIFY CASE SCHEDULE
     v.                                              )
14                                                   )
     CITY OF SACRAMENTO, a municipal                 )
15
     corporation; Officer JASON WARREN in his )
                                                     )
16   individual capacity as a police officer for the
                                                     )
     SACRAMENTO Police Department; and               )
17   DOES 1-50, inclusive.                           )
                                                     )
18                  Defendant.
                                                     )
19

20

21

22

23

24

25




                                          STIPULATION AND ORDER
                                                     -1
            Case 2:20-cv-00497-WBS-DB Document 19 Filed 07/27/21 Page 2 of 3


            IT IS HEREBY STIPULATED, and respectfully requested, by and between Plaintiff and
1
     Defendants by and through their designated counsel, that:
2
            WHEREAS, Plaintiffs filed their Complaint on March 4, 2020. (Doc. 1)
3           WHEREAS, Plaintiffs filed a First Amended Complaint on May 20, 2020. (Doc.5 ).
4           WHEREAS, Defendants answered the First Amended Complaint on June 30, 2020.(Doc.
     10).
5
            WHEREAS, Plaintiff filed a Second Amended Complaint to name Defendant Warren on
6
     April 13, 2021. (Doc. 16).
7           WHEREAS, Defendants filed an answer to the Second Amended Complaint on May 24,
8    2021. (Doc. 17).

9
            WHEREAS, the parties have worked to conduct discovery and set DEefendant Warren
     deposition, however Defendant Warren recently retained private counsel.
10
            WHEREAS, the parties can not meet the deadlines and accommodate the new counsel’s
11
     schedule.
12          WHEREAS, the Court entered the following case schedule:

13          Expert Witness Disclosure - 7/30/2021
            Rebuttal Expert Disclosure - 8/27/2021
14
            Discovery Cutoff - 9/24/2021,
15
            Dispositive Motion Filing - 11/19/2021,
16          Final Pretrial Conference - 1/31/2022
17          Jury Trial - 4/5/2022
            WHEREAS, the parties request the Court to amend the case schedule as follows:
18
            Expert Witness Disclosure - 9/30/2021
19
            Rebuttal Expert Disclosure - 10/15/2021
20
            Discovery Cutoff - 11/30/2021,
21          Dispositive Motion Filing - 1/24/2022,

22          Final Pretrial Conference - 3/25/2022
            Jury Trial - 4/5/2022
23
            WHEREAS, there is GOOD CAUSE to amend the complaint because the parties tried to
24
     meet the deadlines but unforeseen events required an extension.
25




                                         STIPULATION AND ORDER
                                                      -2
           Case 2:20-cv-00497-WBS-DB Document 19 Filed 07/27/21 Page 3 of 3



1          IT IS SO AGREED.

2    Dated: July 23, 2021
                                                        ___/s/_Patrick M. Buelna____
3                                                       PATRICK M. BUELNA
                                                        Attorneys for Plaintiff
4

5
     Dated: July 26, 2021
6
                                                        /s/Sean Richmond(Auth 7/26/2021)
7                                                       SEAN RICHMOND
                                                        Attorneys for Defendants
8

9

10   IT IS SO ORDERED.

11         The Court amends the case schedule as follows:
12                Expert Witness Disclosure - 9/30/2021
                  Rebuttal Expert Disclosure - 10/15/2021
13
                  Discovery Cutoff - 11/30/2021,
14
                  Dispositive Motion Filing - 1/24/2022,
15                Final Pretrial Conference - 3/28/2022 at 1:30 p.m.
16                Jury Trial - 5/24/2022 at 9:00 a.m.

17
     Dated: July 27, 2021
18

19

20

21

22

23

24

25




                                       STIPULATION AND ORDER
                                                   -3
